DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-6, 10-12 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11,231,808 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because


17/645,227 (current application), claim 1
11,231,808 B2, claim 1
An apparatus, comprising:
A capacitive sensing circuitry, comprising:
 a first circuit to: provide a driven-shield signal to at least a portion of shielding of an electrode of a touch sensor; and perform a self-capacitance sensing measurement of the electrode;
perform a capacitive sensing measurement using the measureable signals, the capacitive sensing measurement comprising: a driven-shield self-capacitance sensing measurement comprising providing a driven-shield signal to at least part of the shielding of the sensor;
a second circuit to: provide a ground signal to at least a portion of shielding of the electrode of the touch sensor, and perform a self-capacitance sensing measurement of the electrode;
 a grounded-shield self-capacitance sensing measurement comprising providing a ground signal to at least part of the shielding of the sensor and performing a self-capacitance sensing measurement;
 a logic circuit to: determine that a self-capacitance sensing measurement by the first circuit exceeds a first threshold value;
a determination that the driven-shield self-capacitance sensing measurement exceeds a first threshold value;
determine that a self-capacitance sensing measurement by the second circuit exceeds a second threshold value, the second threshold value different from the first threshold value.
a determination that the grounded-shield self-capacitance sensing measurement exceeds a second threshold value, the second threshold value different from the first threshold value

Claim 2

Claim 2
The apparatus of claim 1, wherein the portion of shielding comprises: a back conductive material; and a front conductive material, wherein the back conductive material and front conductive material extend within parallel planes.
The circuitry of claim 1, wherein a first shielding of the shielding for the electrodes comprises: a back conductive material; and a front conductive material, wherein the back conductive material and front conductive material extend within parallel planes.
Claim 3
Claim 3
The apparatus of claim 2, wherein the portion of shielding comprises: conductive materials disposed at lateral sides of the back conductive material and the front conductive material.
 The circuitry of claim 2, wherein the first shielding further comprises conductive materials disposed at lateral sides of the back conductive material and the front conductive material
Claim 4
Claim 4
The apparatus of claim 1, wherein the portion of shielding arranged relative to the electrode to facilitate directionality of electric fields projecting from the electrode.
The circuitry of claim 1, wherein the shielding is arranged relative to the electrodes to facilitate directionality of electric fields projecting from the electrodes.
Claim 5
Claim 5
The apparatus of claim 4, wherein the portion of shielding arranged relative to the electrode for projection of an electric field that extends farther from the electrode in a first direction than in a second direction, the second direction substantially opposite the first direction.
 The circuitry of claim 4, wherein the shielding is arranged relative to the electrodes such that electric fields projecting from the electrodes extend farther in a first direction than in a second direction that is substantially opposite the first direction.
Claim 6
Claim 6
The apparatus of claim 1, wherein the logic circuit to: provide a touch indication at least partially responsive to a determination that: the self-capacitance sensing measurement by the first circuit exceeds the first threshold value, and the self-capacitance sensing measurement by the second circuit exceeds the second threshold value.
The circuitry of claim 1, wherein the touch controller is configured to provide a signal indicative of a touch responsive to the driven-shield self-capacitance sensing measurement and the grounded-shield self-capacitive sensing measurement.



17/645,227 (current application), claim 10
11,231,808 B2, claim 10
An apparatus, comprising:
A touch processor, comprising:
a computer-readable media having computer-readable instructions stored thereon;
a computer-readable media having computer-readable instructions stored thereon;
a processing core configured to execute the computer-readable instructions, the computer-readable instructions including modules of executable code, the modules of executable code including:
a processing core configured to execute the computer-readable instructions, the computer readable instructions including modules of executable code, the modules of executable code including:
a first measurement module to perform a self-capacitance sensing measurement of an electrode of a touch sensor while a ground signal is provided to at least a portion of shielding of the electrode;
a grounded-shield self-capacitance sensing module configured to perform a self-capacitance sensing measurement after providing a ground signal to a shielding of an electrode of a touch sensor; 
 a second measurement module to perform a self-capacitance sensing measurement of the electrode of the touch sensor while a driven shield signal is provided to at least the portion of shielding of the electrode;
a driven-shield self-capacitance sensing module configured to perform a self-capacitance sensing measurement while providing a driven shield to the shielding of the electrode of the touch sensor;
 wherein the processing core is to report a touch responsive to both: a determination, by the first measurement module, that a value representative of self-capacitance measurement of the electrode performed while the ground signal provided to at least the portion of shielding of the electrode exceeds a first threshold value
wherein the processing core is configured to report a touch responsive to both: a determination, by the grounded-shield self-capacitance sensing module, that the self-capacitance sensing measurement after providing the ground signal to the shielding exceeds a first threshold value;
a determination, by the second measurement module, that a value representative of self-capacitance measurement of the electrode performed while the driven shield signal provided to at least the portion of shielding of the electrode exceeds a second threshold value, wherein the second threshold value different from the first threshold value
 a determination, by the driven-shield self-capacitance sensing module, that the self-capacitance sensing measurement while providing the driven shield exceeds a second threshold value, the second threshold value different from the first threshold value
Claim 11
Claim 11
The apparatus of claim 10, wherein the second threshold value is greater than the first threshold value.
The touch processor of claim 10, wherein the second threshold value is greater than the first threshold value.
Claim 12
Claim 12
The apparatus of claim 10, wherein the first threshold value selected to reduce susceptibility to proximity touches and the second threshold value selected to reduce susceptibility to moisture touches.
The touch processor of claim 10, wherein the first threshold value is selected to reduce susceptibility to proximity touches and the second threshold value is selected to reduce susceptibility to moisture touches.


17/645,227 (current application), claim 14
11,231,808 B2, claim 14
A method, comprising:
A dual measurement sensing method, comprising:
performing first self-capacitance measurement of an electrode of a touch sensor while a driven shield-signal is provided to at least a portion of shielding of the electrode;
 performing a driven-shield self-capacitance sensing operation;
determining a first touch sensing result at least partially responsive to determining that a value representing performing first self-capacitance measurement exceeds a first threshold value;
determining a first sensing result responsive to determining that a first measurement of the performed driven-shield self-capacitance sensing operation exceeds a first threshold value; 
performing second self-capacitance measurement of the electrode of the touch sensor while a ground signal is provided to at least the portion of shielding of the electrode;
performing a grounded-shield self-capacitance sensing operation;
determining a second touch sensing result at least partially responsive to determining that a value representing performing second self-capacitance measurement exceeds a second threshold value, the second threshold value different from the first threshold value
determining a second sensing result responsive to determining that a second measurement of the performed grounded-shield self-capacitance sensing operation exceeds a second threshold value, the second threshold value different from the first threshold value;
determining a touch result responsive to both the first touch sensing result and the second touch sensing result being indicative of a touch.
determining a touch result responsive to both the first measurement exceeding the first threshold value and the second sensing result exceeding the second threshold value
Claim 15
Claim 15
The method of claim 14, wherein the first threshold value is greater than the second threshold value.
 The method of claim 14, wherein the first threshold value is greater than the second threshold value.


The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman – 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 189 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim. 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama (US 2016/0087629).
	As to claim 1, Nishiyama teaches an apparatus, comprising: 
a first circuit to: provide a driven-shield signal to at least a portion of shielding of an electrode of a touch sensor ([0044] The drive detection circuit 1c performs the operation of applying a drive voltage to the electrostatic capacitance C1 connected to the drive detection terminal O, fig. 3); and 
perform a self-capacitance sensing measurement of the electrode ([0044] The drive detection circuit 1c determines a charge amount of electrostatic capacitance); 
a second circuit to: provide a ground signal to at least a portion of shielding of the electrode of the touch sensor ([0045] A state in which the electrode 1a and the GND are connected to each other by the switching circuit SW1, fig. 4), and
 perform a self-capacitance sensing measurement of the electrode ([0046] determining, by comparison with the second time threshold, the duration of time till a reference voltage is reached inside the drive detection circuit 1c. Where a change amount of electrostatic capacitance exceeding a threshold (second threshold corresponding to the second time threshold) is detected); and
 a logic circuit to: determine that a self-capacitance sensing measurement by the first circuit exceeds a first threshold value ([0044] determining, by comparison with the first time threshold, the duration of time till a reference voltage is reached inside the drive detection circuit 1c. Where a change amount of electrostatic capacitance exceeding a threshold (first threshold corresponding to the first time threshold) is detected); and 
determine that a self-capacitance sensing measurement by the second circuit exceeds a second threshold value, the second threshold value different from the first threshold value ([0046] determining, by comparison with the second time threshold, the duration of time till a reference voltage is reached inside the drive detection circuit 1c. Where a change amount of electrostatic capacitance exceeding a threshold (second threshold corresponding to the second time threshold) is detected).

As to claim 2, Nishiyama teaches the apparatus, wherein the portion of shielding comprises: a back conductive material (electrode 1b, fig. 3); and a front conductive material (electrode 1a, fig. 3), wherein the back conductive material and front conductive material extend within parallel planes (as seen in fig. 3, both electrodes are disposed parallel to each other).

As to claim 3, Nishiyama teaches the apparatus, wherein the portion of shielding comprises: conductive materials disposed at lateral sides of the back conductive material and the front conductive material (fig. 3 illustrates switch sw2 and a wire disposed at the lateral sides to connect electrodes 1a and 1b).


As to claim 6, Nishiyama teaches the apparatus, wherein the logic circuit to: provide a touch indication at least partially responsive to a determination that: the self-capacitance sensing measurement by the first circuit exceeds the first threshold value, and the self-capacitance sensing measurement by the second circuit exceeds the second threshold value ([0048] Where the capacitance change that exceeds both the first threshold and the second threshold is detected, it is determined that the user has come into contact with the door handle 10, see also flowchart of fig. 6).

As to claim 7, Nishiyama teaches the apparatus, wherein the first circuit to provide the driven-shield signal to at least a portion of shielding of a further electrode, the further electrode different than the electrode ([0044] The drive detection circuit 1c performs the operation of applying a drive voltage to the electrostatic capacitance C1 connected to the drive detection terminal O, fig. 3 shows both electrodes 1a and 1b are connected).

As to claim 8, Nishiyama teaches the apparatus, wherein the second circuit to provide the ground signal to at least a portion of shielding of a further electrode, the further electrode different than the electrode ([0045] A state in which the electrode 1a and the GND are connected to each other by the switching circuit SW1, fig. 4).

As to claim 9, Nishiyama teaches the apparatus, wherein a timing of measurement by the second circuit is subsequent to a timing of measurement by the first circuit ([0048], the contact sensing device 1 is initially set into the first state and it is detected whether or not the electrostatic capacitance C1 has changed from the standby state to exceed the first threshold. Then, the contact sensing device 1 is set into the second state and it is detected whether or not the electrostatic capacitance C2 has changed from the standby state to, exceed the second threshold).

As to claim 10, Nishiyama teaches an apparatus, comprising: 
a computer-readable media having computer-readable instructions stored thereon ([0054] program describing the operations of those steps from the memory ); and
 a processing core configured to execute the computer-readable instructions, the computer-readable instructions including modules of executable code, the modules of executable code including ([0054] a computer configuration in which a processor reads a program describing the operations of those steps from the memory and executes the program): 
a first measurement module to perform a self-capacitance sensing measurement of an electrode of a touch sensor ([0046] a change amount of electrostatic capacitance exceeding a threshold (second threshold corresponding to the second time threshold) is detected) while a ground signal is provided to at least a portion of shielding of the electrode ([0045] A state in which the electrode 1a and the GND are connected to each other by the switching circuit SW1, fig. 4); and 
a second measurement module to perform a self-capacitance sensing measurement of the electrode of the touch sensor ([0044] The drive detection circuit 1c determines a charge amount of electrostatic capacitance) while a driven shield signal is provided to at least the portion of shielding of the electrode ([0044] The drive detection circuit 1c performs the operation of applying a drive voltage to the electrostatic capacitance C1 connected to the drive detection terminal O, fig. 3);
 wherein the processing core is to report a touch responsive to both ([0048] Where the capacitance change that exceeds both the first threshold and the second threshold is detected, it is determined that the user has come into contact with the door handle 10, see also flowchart of fig. 6): 
a determination, by the first measurement module, that a value representative of self-capacitance measurement of the electrode performed while the ground signal provided to at least the portion of shielding of the electrode exceeds a first threshold value ([0046] determining, by comparison with the second time threshold, the duration of time till a reference voltage is reached inside the drive detection circuit 1c. Where a change amount of electrostatic capacitance exceeding a threshold (second threshold corresponding to the second time threshold) is detected); and 
a determination, by the second measurement module, that a value representative of self-capacitance measurement of the electrode performed while the driven shield signal provided to at least the portion of shielding of the electrode exceeds a second threshold value, wherein the second threshold value different from the first threshold value ([0044] determining, by comparison with the first time threshold, the duration of time till a reference voltage is reached inside the drive detection circuit 1c. Where a change amount of electrostatic capacitance exceeding a threshold (first threshold corresponding to the first time threshold) is detected).

As to claim 11, Nishiyama the apparatus, wherein the second threshold value  is greater than the first threshold value (the first threshold is to detect water, see paragraph [0044] and the second threshold is to detect an actual finger touch, see [0045]).
As to claim 12, Nishiyama teaches the apparatus, wherein the first threshold value selected to reduce susceptibility to proximity touches (the first threshold is aiming at detecting water, not touches, see paragraph [0044]) and the second threshold value selected to reduce susceptibility to moisture touches (the second threshold is aimed at detecting actual touches, not moisture detection, see paragraph [0045]).
As to claim 13, Nishiyama teaches the apparatus, wherein a timing for the second measurement module to start performance of self-capacitance measurement occurs subsequent to a timing for the first measurement module to finish performance of self-capacitance measurement ([0048], the contact sensing device 1 is initially set into the first state and it is detected whether or not the electrostatic capacitance C1 has changed from the standby state to exceed the first threshold. Then, the contact sensing device 1 is set into the second state and it is detected whether or not the electrostatic capacitance C2 has changed from the standby state to, exceed the second threshold).
As to claim 14, Nishiyama teaches a method, comprising:
 performing first self-capacitance measurement of an electrode of a touch sensor ([0044] The drive detection circuit 1c determines a charge amount of electrostatic capacitance) while a driven shield-signal is provided to at least a portion of shielding of the electrode ([0044] The drive detection circuit 1c performs the operation of applying a drive voltage to the electrostatic capacitance C1 connected to the drive detection terminal O, fig. 3); 
determining a first touch sensing result at least partially responsive to determining that a value representing performing first self-capacitance measurement exceeds a first threshold value ([0044] determining, by comparison with the first time threshold, the duration of time till a reference voltage is reached inside the drive detection circuit 1c. Where a change amount of electrostatic capacitance exceeding a threshold (first threshold corresponding to the first time threshold) is detected); 
performing second self-capacitance measurement of the electrode of the touch sensor ([0046] a change amount of electrostatic capacitance exceeding a threshold (second threshold corresponding to the second time threshold) is detected)  while a ground signal is provided to at least the portion of shielding of the electrode ([0045] A state in which the electrode 1a and the GND are connected to each other by the switching circuit SW1, fig. 4);
 determining a second touch sensing result at least partially responsive to determining that a value representing performing second self-capacitance measurement exceeds a second threshold value, the second threshold value different from the first threshold value ([0046] determining, by comparison with the second time threshold, the duration of time till a reference voltage is reached inside the drive detection circuit 1c. Where a change amount of electrostatic capacitance exceeding a threshold (second threshold corresponding to the second time threshold) is detected); and 
determining a touch result responsive to both the first touch sensing result and the second touch sensing result being indicative of a touch ([0048] Where the capacitance change that exceeds both the first threshold and the second threshold is detected, it is determined that the user has come into contact with the door handle 10, see also flowchart of fig. 6).
As to claim 15, Nishiyama teaches the method, wherein the first threshold value is greater than the second threshold value (the first threshold is to detect water, see paragraph [0044] and the second threshold is to detect an actual finger touch, see [0045]).
As to claim 16, Nishiyama teaches the method, wherein the first threshold value selected to reduce susceptibility to proximity touches (the first threshold is aiming at detecting water, not touches, see paragraph [0044]) and the second threshold value selected to reduce susceptibility to moisture touches (the second threshold is aimed at detecting actual touches, not moisture detection, see paragraph [0045]).

As to claim 17, Nishiyama teaches the method, comprising starting performing the second self-capacitance measurement at a timing subsequent to finishing performing the first self-capacitance measurement ([0048], the contact sensing device 1 is initially set into the first state and it is detected whether or not the electrostatic capacitance C1 has changed from the standby state to exceed the first threshold. Then, the contact sensing device 1 is set into the second state and it is detected whether or not the electrostatic capacitance C2 has changed from the standby state to, exceed the second threshold, [0059] In the operation sequences shown in FIGS. 5 and 6, the order of the first period T1 and the second period T2 may be reversed).

As to claim 18, Nishiyama teaches a system, comprising:
 a touch sensor (touch sensor, fig. 4); 
acquisition circuitry (drive detection circuit, fig. 4); and 
a processor to ([0054] a computer configuration in which a processor reads a program describing the operations of those steps from the memory and executes the program):
 perform, via the acquisition circuitry, first self-capacitance measurement of an electrode of the touch sensor ([0044] The drive detection circuit 1c determines a charge amount of electrostatic capacitance) while a driven shield-signal is provided to at least a portion of shielding of the electrode ([0044] The drive detection circuit 1c performs the operation of applying a drive voltage to the electrostatic capacitance C1 connected to the drive detection terminal O, fig. 3);
 determining a first touch sensing result at least partially responsive to determining that a value representing a performed first self-capacitance measurement exceeds a first threshold value ([0044] determining, by comparison with the first time threshold, the duration of time till a reference voltage is reached inside the drive detection circuit 1c. Where a change amount of electrostatic capacitance exceeding a threshold (first threshold corresponding to the first time threshold) is detected); 
performing, via the acquisition circuitry, second self-capacitance measurement of the electrode of the touch sensor ([0046] a change amount of electrostatic capacitance exceeding a threshold (second threshold corresponding to the second time threshold) is detected) while a ground signal is provided to at least the portion of shielding of the electrode ([0045] A state in which the electrode 1a and the GND are connected to each other by the switching circuit SW1, fig. 4);
determining a second touch sensing result at least partially responsive to determining that a value representing a performed second self-capacitance measurement exceeds a second threshold value, the second threshold value different from the first threshold value ([0046] determining, by comparison with the second time threshold, the duration of time till a reference voltage is reached inside the drive detection circuit 1c. Where a change amount of electrostatic capacitance exceeding a threshold (second threshold corresponding to the second time threshold) is detected); and 
determining a touch result responsive to both the first touch sensing result and the second touch sensing result being indicative of a touch ([0048] Where the capacitance change that exceeds both the first threshold and the second threshold is detected, it is determined that the user has come into contact with the door handle 10, see also flowchart of fig. 6)

As to claim 19, Nishiyama teaches the system, wherein the portion of shielding comprises: a back conductive material (electrode 1b, fig. 3); and a front conductive material (electrode 1a, fig. 3), wherein the back conductive material and front conductive material extend within parallel planes (as seen in fig. 3, both electrodes are disposed parallel to each other).

As to claim 20, Nishiyama teaches the system, wherein the portion of shielding comprises: conductive materials disposed at lateral sides of the back conductive material and the front conductive material (fig. 3 illustrates switch sw2 and a wire disposed at the lateral sides to connect electrodes 1a and 1b).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2016/0087629) in view of Perreu et al (US 2017/0069186).

As to claim 4, Nishiyama does not teach projection of the electric field as claimed.
However, Perreau teaches the apparatus, wherein the portion of shielding arranged relative to the electrode to facilitate directionality of electric fields projecting from the electrode ([0021] the backplane shield 106 may direct or control the electromagnetic field 110, fig. 2A).  
Nishiyama and Perreau are analogous arts because both are dealing with sensing an object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to improve the touch detection of Nishiyama with the disclosure of Perreau. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

As to claim 21, Nishiyama does not teach projection of the electric field as claimed.
However, Perreau teaches the system, wherein the portion of shielding arranged relative to the electrode to facilitate directionality of electric fields projecting from the electrode ([0021] the backplane shield 106 may direct or control the electromagnetic field 110, fig. 2A).  
Nishiyama and Perreau are analogous arts because both are dealing with sensing an object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to improve the touch detection of Nishiyama with the disclosure of Perreau. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.



Allowable Subject Matter
7.	Claims 5 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628                                                                                                                                                                                            
/AFROZA CHOWDHURY/           Primary Examiner, Art Unit 2628